MEMORANDUM*
Plaintiffs-Appellants Richard Sung Hong Wong and Mari Stone Wong appeal the district court’s grant of summary judgment in favor of Defendants-Appellees on Plaintiffs-Appellants’ 42 U.S.C. § 1983 claims. We affirm the district court’s decision on the basis that Plaintiffs-Appellants failed to raise a genuine issue of material fact surrounding the asserted violations of the federal constitution. Broad, conclusory allegations are not sufficient to withstand a summary judgment challenge. See Hernandez v. Spacelabs Med. Inc., 343 F.3d 1107, 1116 (9th Cir.2003); see also Olsen v. Idaho State Bd. of Med., No. 02-35796, 363 F.3d 916, 928-29 (9th Cir.2004) (upholding summary judgment where § 1983 plaintiff failed to establish the existence of an underlying constitutional violation).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.